Exhibit 10.72

 

March 1, 2004

 

Patti Hart

[Address]

 

Dear Patti:

 

On behalf of the Pinnacle Systems board of directors, we are pleased to offer
you the position of President, Chief Executive Officer and Chairman of the Board
of Pinnacle Systems, based in Mountain View, California. (This letter agreement
is referred to herein as the “Offer Letter”). On your first day of employment,
you will be appointed a member of Pinnacle Systems’ Board of Directors (the
“Board”). During your employment with Pinnacle Systems, you agree to devote your
full business efforts and time to Pinnacle Systems. You agree, while employed by
Pinnacle Systems, not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Board; provided, however, that you may serve in any capacity
with any civic, educational or charitable organization, or as a member of
corporate boards of directors or committees thereof, without the approval of the
Board, unless there is a conflict of interest.

 

Your salary for this position will be $500,000 per year, paid semi-monthly. Your
base salary will be reviewed by the compensation committee of the board of
directors (the “Compensation Committee”) at least annually for possible
increases. You will also be eligible to be paid performance bonuses, targeted at
70% of base salary, paid on a half yearly basis. The formula for this variable
compensation will be set by the Compensation Committee after consulting with you
within a reasonable period of time following the commencement of your
employment.

 

The Compensation Committee has authorized the issuance of a non-statutory stock
option entitling you to purchase up to 775,000 shares of Company Common Stock
(the “Option”). The strike price for these options will be the closing sales
price of Pinnacle Systems Common Stock on the last business day prior to your
first day as an employee of Pinnacle Systems, which is expected to be March 1,
2004. The option will vest as to 1/48th of the covered shares each month after
your start date, so as to be 100% vested on the fourth anniversary of your start
date, subject to your continued employment with Pinnacle Systems on each vesting
date.

 

Pinnacle Systems will reimburse you for attorney’s fees and expenses you incur
in connection with the negotiation of this Offer Letter in an amount not to
exceed $10,000.

 

In the event of your termination of employment without Cause or voluntary
resignation for Good Reason, either prior to a Change in Control (all such terms
as defined in the Appendix hereto) or more than 12 months following a Change in
Control, or in the event your employment ceases at any time as a result of your
Disability or death, then, subject to your (i) executing and not revoking a
general release of claims in favor of Pinnacle Systems (except in the case of
your death) and (ii) not violating the non-solicit provisions of this Offer
Letter, you will receive, in addition to all compensation and benefits you have
earned through the date your employment ceases, continued severance payments
(less applicable withholding taxes) for fifteen months at your base salary rate
as

 

Page 1



--------------------------------------------------------------------------------

in effect immediately prior to your termination, plus payments in substantially
equal installments over the same fifteen month period equaling, in the
aggregate, 125% of your target bonus for the year in which your termination
occurs. Your severance payments pursuant to this paragraph will be determined
without giving effect to any reduction in your base salary or target bonus which
would constitute Good Reason. In addition to the foregoing, should such
termination of employment without Cause or voluntary resignation for Good Reason
occur prior to the first anniversary of your commencement of employment, the
vesting of the Option will be accelerated to the extent necessary so that no
less than 25% of the shares subject to the Option are vested.

 

In the event of your termination of employment without Cause or voluntary
resignation for Good Reason upon or not more than 12 months following a Change
in Control, then, subject to (i) your executing and not revoking a general
release of claims in favor of Pinnacle Systems and (ii) your not breaching the
non-compete and non-solicit provisions of this Offer Letter, you will receive,
in addition to all compensation and benefits you have earned through the date
your employment ceases, a severance payment (less applicable withholding taxes)
in an amount equal to the sum of (a) twenty-four multiplied by your monthly base
salary rate as in effect immediately prior to your termination and (b) 200% of
your target bonus for the year in which your termination occurs. Such severance
payment will be determined without giving effect to any reduction in your base
salary or target bonus which would constitute Good Reason. The severance payment
will be paid in cash in a single lump sum within five business days following
the later of your termination of employment or the last day on which you may
revoke the general release of claims in accordance with its terms. In addition
to the foregoing, in such event the vesting and exercisability of the Option and
all other Pinnacle Systems equity compensation held by you will be accelerated
in full so that the Option and all other Pinnacle Systems equity compensation
held by you will be immediately exercisable and vested in their entirety.

 

In the event you receive benefits under the preceding paragraph or in the event
that you are terminated for Cause within 12 months following a Change in
Control, you agree that, until the end of the twenty-four month period following
the date of your termination of employment with Pinnacle Systems, the acquirer
or its affiliates, you will not directly engage in (whether as an employee,
consultant, proprietor, partner, director or otherwise), or have any ownership
interest in, or participate in the financing, operation, management or control
of, any person, firm, corporation or business that engages anywhere in the world
in the Business. For the purposes of this paragraph, the “Business” means
Pinnacle Systems’ business operations as in effect on the date of this Offer
Letter. Ownership of less than 3% of the outstanding voting stock of a
corporation or other entity will not constitute a violation of this provision.

 

You also agree that you will not, at any time during the one year period
following your termination date (whether or not your termination is related to a
Change in Control), either directly or indirectly, actively solicit or recruit
any of Pinnacle Systems employees to leave their employment with Pinnacle
Systems or any Pinnacle Systems clients to terminate their business relationship
with Pinnacle Systems.

 

In the event that any payment or benefit received or to be received by you
pursuant to this Offer Letter or otherwise payable to you (collectively, the
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any similar or
successor provision (the “Excise Tax”), Pinnacle Systems will pay to you within
30 days of the date you become subject to the Excise Tax, an additional amount
(the “Gross-Up Payment”) such that the net amount you retain from the Payments
and the Gross-Up Payment, after deduction of (i) any Excise Tax on the Payments
and (ii) any federal, state and local income or employment tax and Excise Tax
upon the Gross-Up Payment, will be equal to the Payments; provided, however,
that in no event shall the Gross-Up Payment exceed $2,500,000. In determining
the amount of the

 

Page 2



--------------------------------------------------------------------------------

Gross-Up Payment, you will be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of your residence on the
date the Gross-Up Payment is to be made, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes. The determination of the amount of the Gross-Up Payment will be made by
independent public accountants reasonably acceptable to Pinnacle Systems and you
and at the expense of Pinnacle Systems.

 

In the event that any provision of this Offer Letter is declared by a court of
competent jurisdiction or arbitrator to be unenforceable or void, this Offer
Letter shall continue in full force and effect without said provision.

 

As a Pinnacle Systems employee, you are also eligible to receive certain
employee benefits, including a 401(k)-retirement savings plan, health, dental,
vision and life insurance and a flexible spending plan. Pinnacle Systems also
offers employees the ability to purchase stock at a 15% discount through the
Employee Stock Purchase Plan.

 

You should be aware that your employment with Pinnacle Systems is for no
specified period and constitutes at will employment. As a result, you are free
to resign at any time, for any reason or for no reason. Similarly, Pinnacle
Systems is free to conclude its employment relationship with you at any time,
with or without cause or notice, provided that Pinnacle Systems complies with
its obligations under this Offer Letter.

 

For purposes of federal immigration law, you will be required to provide to
Pinnacle Systems evidence of your identity and eligibility for employment in the
United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated. As a condition of your employment, you must also sign and comply
with the Employment, Confidential Information, Invention Assignment and
Arbitration Agreement, except to the extent that the provisions of such
agreement are inconsistent with this Offer Letter, the terms of which will
supersede any inconsistent provisions of such agreement.

 

In the event of any dispute or claim relating to or arising out of our
employment relationship, you and Pinnacle Systems agree that all such disputes
shall be fully and finally resolved by binding arbitration conducted by the
American Arbitration Association in Santa Clara County, California. However, we
agree that this arbitration provision shall not apply to any disputes or claims
relating to or arising out of the misuse or misappropriation of Pinnacle
Systems’ trade secrets or proprietary information. Pinnacle Systems will pay the
arbitrator’s fee and any other expense or cost that is unique to arbitration.
Pinnacle Systems and you each will pay your own counsel fees and other expenses
associated with the arbitration; provided, however, that Pinnacle Systems will
reimburse your counsel fees and other expenses and costs associated with
arbitration to the extent such fees, expenses or costs are awarded to you by the
arbitrator or to the extent you prevail in arbitration with respect to matters
for which, were you to prevail with respect to such matters tried in a court of
law, you would be awarded such fees, expenses or costs by the court. The
arbitrator will allow discovery consistent with the California Arbitration Act
or as otherwise required by law in arbitration proceedings. Additionally, the
arbitrator shall issue a written award that sets forth the essential findings
and conclusions on which the award is based.

 

This Offer Letter, along with the agreement relating to proprietary rights
between you and Pinnacle Systems (except to the extent inconsistent with this
Offer Letter), sets forth the terms of your employment with Pinnacle Systems and
supersedes any prior representations or agreements,

 

Page 3



--------------------------------------------------------------------------------

whether written or oral. This Offer Letter may not be modified or amended except
by a written agreement, signed by the Chairman of the Compensation Committee and
by you.

 

Patti, we all look forward to working with you! If you have any questions,
please feel free to contact me.

 

Sincerely,

 

/s/ L. William Krause

 

L. William Krause

Chairman, Compensation Committee

Pinnacle Systems, Inc.

 

ACCEPTED AND AGREED TO this March 11, 2004

 

/s/ Patti Hart

--------------------------------------------------------------------------------

Patti Hart

 

Enclosures:

Duplicate Original Offer Letter

Stock Option Agreement

Summary of Employment Benefits

Employment, Confidential Information, Invention Assignment and Arbitration
Agreement

 

Page 4



--------------------------------------------------------------------------------

APPENDIX

TO OFFER LETTER, DATED FEBRUARY 17, 2004,

BETWEEN PINNACLE SYSTEMS AND PATTI HART

 

“Cause” means (i) continued failure to substantially perform your principal
duties and responsibilities (other than as a result of Disability or death)
after thirty (30) days written notice from Pinnacle Systems specifying the
nature of your failure and demanding that such failure be remedied; (ii) your
material and continuing breach (which breach has a material adverse effect on
the business of Pinnacle Systems) of your obligations to Pinnacle Systems set
forth in the Offer Letter or, to the extent not inconsistent with the terms of
the Offer Letter, in the Employment, Confidential Information, Invention
Assignment and Arbitration Agreement or any written policy of Pinnacle Systems
applicable to all officers after thirty (30) days written notice from Pinnacle
Systems specifying the nature of your breach and demanding that such breach be
remedied; (iii) your conviction of or plea of guilty or nolo contendere to a
felony or crime involving moral turpitude (provided, that in the event of your
arrest on charges involving a felony or crime of moral turpitude, the Company
may place you on unpaid administrative leave until such charges are resolved and
such action shall not constitute Good Reason); or (iv) an act or acts of
dishonesty undertaken by you and intended to result in your substantial gain or
personal enrichment at the expense of Pinnacle Systems.

 

“Change in Control” means: (i) a reorganization or merger of Pinnacle Systems
with or into any other company which will result in Pinnacle System’s
stockholders immediately prior to such transaction not holding, as a result of
such transaction, at least 50% of the voting power of the surviving or
continuing entity or the entity controlling the surviving or continuing entity;
(ii) a sale of all or substantially all of the assets of Pinnacle Systems which
will result in Pinnacle Systems’ stockholders immediately prior to such sale not
holding, as a result of such sale, at least 50% of the voting power of the
purchasing entity; or (iii) a transaction or series of related transactions
which result in more than 50% of the voting power of Pinnacle Systems being
“beneficially owned” by a single “person” (quoted terms having their respective
meanings under Sections 13(d) and 14(d) under the Securities Exchange Act of
1934, as amended).

 

“Disability” means that, following efforts by Pinnacle Systems to identify and
implement reasonable accommodations, you have been unable to perform your
employment duties as the result of your incapacity due to physical or mental
illness, and such inability, at least twenty-six (26) weeks after its
commencement, is determined to be total and permanent by a physician selected by
Pinnacle Systems or its insurers and acceptable to you or your legal
representative (such agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least thirty (30) days’ written notice by Pinnacle Systems of its intention to
terminate your employment and following efforts by Pinnacle Systems to identify
and implement reasonable accommodations. In the event that you resume the
performance of substantially all of your duties hereunder before the termination
of your employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.

 

“Good Reason” means, without your written consent, (i) a reduction in your
salary or target bonus or a material reduction in your benefits, excluding the
substitution of substantially equivalent compensation and benefits; (ii) a
material diminution of your duties, authority or responsibilities as in effect
immediately prior to such diminution (provided that the fact that Pinnacle
Systems as a result of a Change in Control alone is no longer independent shall
not be construed as a “material diminution”); (iii) your relocation to a
location more than 50 miles from your current California office location; or
(iv) failure of a successor to assume and perform the obligations of Pinnacle
Systems under the Offer Letter; provided, however, that in the event you believe
you have grounds to claim Good Reason for a voluntary termination, then you
agree to provide the Compensation Committee with written notice specifying the
purported grounds for your belief and Pinnacle Systems shall have thirty (30)
days after receipt of such written notice to cure such purported grounds (unless
such purported grounds by their nature cannot be cured, in which case notice and
an opportunity to cure shall not be required).

 

Page 5